Citation Nr: 0321713	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  01-02 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel

INTRODUCTION

The veteran served on active duty from January 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2000 and February 2000 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

In a decision dated May 16, 2002, the Board found that no new 
and material evidence had been received and denied the 
veteran's application to reopen his claim for service 
connection for a psychiatric disorder.  Thereafter, the 
veteran filed an appeal to the United States Court of Appeals 
for Veterans Claims (Court).  In December 2002, the veteran's 
attorney and VA's General Counsel filed a joint motion to 
vacate the Board's May 2002 decision.  In December 2002, the 
Court granted the joint motion and remanded the case to the 
Board for re-adjudication.  

The Board wrote to the veteran's attorney in March 2003 and 
advised him that he had 90 days to submit additional evidence 
or argument in regard to his claim.  There is no indication 
of a response to the Board's letter in the claims file.  


FINDINGS OF FACT

1.  The veteran submitted his original claim for service 
connection for a psychiatric disorder in April 1993.

2.  The veteran's claim was denied in October 1993.  The 
veteran did not perfect an appeal of that rating decision.

3.  An unappealed June 1995 RO decision denied an application 
to reopen a claim of service connection for a psychiatric 
disability.  This is the last final denial on any basis.

4.  The evidence associated with the claims file subsequent 
to the June 1995 decision is new, and is so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a psychiatric disorder 
has been submitted.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen a claim of entitlement to 
service connection for a psychiatric disorder.  The veteran 
originally sought to establish entitlement to service 
connection in April 1993.  His claim was denied by way of a 
rating decision dated in October 1993.  Notice of the rating 
action was provided in November 1993.  The veteran failed to 
submit a notice of disagreement and the rating decision 
became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2002).  

The veteran attempted to reopen his claim in May 1995 when he 
submitted private treatment records for consideration.  The 
RO determined that no new and material evidence was submitted 
and denied his claim in June 1995.  Notice of the rating 
action was provided that same month.  Again, the veteran 
failed to submit a notice of disagreement and the decision 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103.  As a result, service 
connection for a psychiatric disorder may now be considered 
on the merits only if new and material evidence has been 
received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).  As the veteran filed his application to reopen prior 
to this date, the earlier version of the law remains 
applicable in this case.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

An October 1993 rating decision denied the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
because the veteran's psychiatric disorder was not shown 
during a period of service, and it was not exhibited within 
one year after his separation from service.  The RO based its 
decision on the veteran's service medical records (SMRs), an 
undated private medical record from Comprehensive Care 
Center, two VA examinations conducted in May 1993, VA 
discharge summary dated in April 1991, and VA outpatient 
treatment records dated from March 1991 to May 1993.  The 
veteran's SMRs contain no evidence of complaints, treatment, 
or diagnoses of a psychiatric disorder while the veteran was 
on active duty.  The undated private medical report contains 
a diagnosis of bipolar disorder, chemical substance abuse, 
and manic-depressive disorder.  There was no reference to the 
veteran's active service.  The veteran was hospitalized at 
VAMC Lexington, Kentucky from March 28, 1991, to April 5, 
1991, for suicidal ideation.  Upon examination, he was 
diagnosed with a bipolar disorder, and the discharge summary 
indicates that he also suffered from a dependent personality 
disorder.  The report also indicates that the veteran was 
diagnosed with a manic-depressive disorder in 1980 and that 
he had continued to receive outpatient treatment since that 
time.  It was noted that he had a family history of bipolar 
disorder.  

During a May 1993 VA general medical examination, the veteran 
was diagnosed with a psychiatric disorder and possible manic-
depressive disorder, but there was no reference to the 
veteran's service.  A May 1993 VA examination for mental 
disorders resulted in a diagnosis of bipolar disorder, manic 
type.  In an addendum to the examination, the examiner noted 
that the veteran's history would indicate that he had an 
apparent bipolar disorder "even at the time he was in his 
teens, continuing during his service years."  In addition, 
the examiner opined that it was much more evident that the 
veteran was showing some bipolar disorder during the latter 
part of his service years.  

As noted earlier, the October 1993 rating decision was 
unappealed, and by a June 1995 rating decision, the RO denied 
reopening the veteran's claim for service connection.  The 
evidence submitted in support of reopening were private 
medical records from C. W. Briscoe, M.D., dated from February 
1987 to February 1991.  These records showed that the veteran 
received treatment for anxiety and depression; however, no 
notation regarding the veteran's service was made.  The 
veteran was also prescribed medications typically used in the 
treatment of bipolar disorder.  The RO did not find that this 
evidence, when viewed in the context of all the evidence, was 
new and material.  

The veteran submitted his request to reopen his claim for 
service connection in November 1999.  At the time he reported 
receiving treatment for his bipolar disorder from 
"Becknell's clinic" beginning in October 1969.  The 
evidence associated with the claims file subsequent to the 
June 1995 rating decision includes private medical records, a 
VA hearing, personal statements, and hospitalization records.  

Private medical records dated from October 1969 to March 
1970, received at the RO in January 2000, reflect that the 
veteran complained of depression as early as December 1969 
and was prescribed medications.  These records were typed, 
without letterhead, and did not contain the name or address 
of the physician who furnished treatment.  The veteran 
testified in April 2001 that the names on the top of the 
individual record pages were those of his parents.  In a May 
2001 statement, the veteran asserted that the treating 
physician was J. Becknell, M.D., and that he was now 
deceased.  He indicated that, on one occasion, he sought 
treatment from W. E. Becknell, M.D. (the brother of Dr. J. 
Becknell).  A June 2001 letter from Dr. W. E. Becknell's 
office indicates that the veteran's records could not be 
found.  The letter did not say there was never a record for 
the veteran, only that they held records for a certain period 
of time and then disposed of them.  The Board notes that the 
records provided by the veteran do contain the initials 
"JLB" after nearly every entry with the initials "WEB" 
following a February 1970 entry.  

The veteran received private medical treatment from various 
health professionals from May 1993 to April 2001.  The 
records include those submitted by the veteran, those 
obtained by the RO and those included with records from the 
Social Security Administration (SSA).  The treatment records 
show that the veteran complained of depression, anxiety, mood 
swings, forgetfulness, and marital strife.  The 
symptomatology reported by the veteran was consistent 
throughout the reports, and he was subsequently diagnosed 
with anxiety, manic depression, and bipolar disorder.  During 
treatment in December 1995, the veteran related that he was 
diagnosed as manic-depressive in 1982.  However, the earliest 
psychiatric diagnosis recorded in these treatment records was 
in May 1993 when he was diagnosed with a bipolar disorder.  
The records are negative for any reference to the veteran's 
service.  

Finally, the veteran was afforded a VA hearing in April 2001.  
At that time, he reported on his in-service work duties and 
stated that, because he was often required to work more than 
12 hours per day seven days per week, he became "nervous and 
on edge."  The veteran also testified to an incident where 
he had remained on duty for over 50 straight hours but felt 
that it was his duty to do so.  The veteran's wife testified 
that prior to their marriage in 1970, she observed that he 
was more nervous than usual, that he was anxious, and that he 
did not sleep a lot.

The evidence added to the claims file since the June 1995 
denial is new in that it was not of record previously.  Other 
than the treatment records from Dr. J. Becknell, the 
additional medical records are not material.  The records 
provide information regarding the veteran's mental health 
status as of the date of the various records.  The records 
are dated many years after service and do not address a 
possible connection between the veteran's current status and 
his period of military service.

The treatment records of Dr. Becknell are material in that 
they provide evidence of treatment for a psychiatric illness, 
to include the prescribing of medications, approximately one 
year after the veteran's military service.  While the records 
do no specifically state that the veteran was seen for 
bipolar disorder, they do reflect treatment for a psychiatric 
illness shortly after service.  Moreover, the records support 
the VA examiner's opinion from the May 1993 psychiatric 
examination.  That examiner opined that the veteran's bipolar 
disorder preexisted service but that the veteran experienced 
an increase in symptoms toward the latter part of his period 
of service.  When the records from Dr. Becknell are viewed in 
conjunction with the veteran's assertions and the May 1993 VA 
examiner's comments, they tend to support a possible 
conclusion of a psychiatric illness in service that was 
treated within approximately a year after service.  

In summary, evidence received since the last final denial 
tends to support the veteran's claim in a manner such that it 
bears directly and substantially upon the question of service 
connection, and it is therefore so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  


ORDER

New and material evidence has been presented sufficient to 
reopen a claim of service connection for a psychiatric 
disorder; to this extent, the appeal is granted.


REMAND

As noted above, the veteran's claim was previously denied by 
the board in May 2002.  At that time the Board concluded that 
further notice and assistance was not required under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
(On August 29, 2001, during the pendency of this appeal, VA 
promulgated final regulations to implement the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002))).  Subsequent to the Board's decision, the Court 
issued an opinion in Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) that held, inter alia, that the VCAA, and 
VA's implementing regulations regarding the duty to notify, 
were applicable to claims involving new and material 
evidence.  The Court also decided in Charles v. Principi, 16 
Vet. App. 370 (2002), that the duty to assist could extend to 
new and material evidence cases.  

The joint motion noted in the Introduction section of this 
decision cited both Quartuccio and Charles as being 
applicable in this case.

The veteran maintains that his psychiatric disorder was 
incurred in service.  He has provided medical evidence of 
treatment beginning approximately one year after service.  
The May 1993 VA examiner felt that, based on the veteran's 
history, the veteran had a bipolar disorder in his teens and 
that the veteran had increased symptoms during the latter 
part of his military service.  In light of the Board's 
decision to reopen the veteran's claim, a VA medical 
examination is required to provide a nexus opinion regarding 
the veteran's current psychiatric disability and military 
service.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2002).  
The veteran should be specifically 
told of the information or evidence 
he should submit, if any, and of the 
information or evidence that VA will 
obtain with respect to his claim.  
38 U.S.C.A. § 5103(a) (West 2002).  
He should also be told of the period 
for response as set forth in 
38 U.S.C.A. § 5103(b) (West 2002), 
if applicable.  

2.  The veteran should be afforded a 
VA psychiatric examination to 
determine the diagnosis of any and 
all psychiatric disorders which may 
be present.  All indicated studies, 
tests, and evaluations deemed 
necessary should be performed.  
Copies of all pertinent records in 
the veteran's claims file or, in the 
alternative, the claims file, must 
be made available to the examiner 
for review.  The examiner is 
requested to then provide an 
opinion:  (1) as to whether it is at 
least as likely as not that any 
currently diagnosed psychiatric 
disorder, especially bipolar 
disorder, is related to the 
veteran's military service; and, (2) 
if a psychiatric disorder is related 
to service, whether there is 
unmistakable evidence that the 
disorder existed prior to the 
veteran's entry into service in 
January 1965; and, 3) if the 
disorder did clearly exist prior to 
service, whether it underwent a 
worsening during service; and, 4) if 
the disorder underwent a worsening 
during service, whether there is 
unmistakable evidence that the 
worsening was due to the normal 
progress of the disease.  The report 
of examination must include the 
complete rationale for all opinions 
expressed.

3.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
attorney should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

